June 23, 2015




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                        WILLIAMS M. WALLS, Appellant

NO. 14-14-00260-CV                      V.

  HARRIS COUNTY, HARRIS COUNTY DEPARTMENT OF EDUCATION,
  THE PORT OF HOUSTON AUTHORITY OF HARRIS COUNTY, HARRIS
  COUNTY FLOOD CONTROL DISTRICT, HARRIS COUNTY HOSPITAL
   DISTRICT, CITYOF HOUSTON, HOUSTON INDEPENDENT SCHOOL
   DISTRICT AND HOUSTON COMMUNITY COLLEGE SYSTEM, AND
      LINEBARGER GOGGAN BLAIR & SAMPSON, LLP, Appellees
                 ________________________________

     This cause, an appeal from the judgment in favor of appellees, Harris
County, Harris County Department of Education, the Port of Houston Authority of
Harris County, Harris County Flood Control District, Harris County Hospital District,
City of Houston, Houston Independent School District and Houston Community College
System, and Linebarger Goggan Blair & Sampson, LLP, signed December 20, 2013,
was heard on the transcript of the record. We have inspected the record and find
no error in the judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, Williams M. Walls to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.